Citation Nr: 0726242	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-30 575	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for heart disease, 
coronary atherosclerosis and hypertension, to include as 
secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for a kidney condition 
as secondary to diabetes mellitus.

3. Entitlement to service connection for hyperlipidemia as 
secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral 
neuropathy of the right upper  extremity as secondary to 
diabetes mellitus.

5. Entitlement to service connection for peripheral 
neuropathy of the left upper  extremity as secondary to 
diabetes mellitus.

6. Entitlement to service connection for prostate cancer as 
due to exposure to Agent Orange.

7. Entitlement to a rating higher than 20 percent for 
diabetes mellitus with cataract and diabetic retinopathy.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
October 1969 to April 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

Since the issuance of the supplemental statement of the case 
in April 2006, VA has received additional VA records.  As to 
the claims decided by the Board in this decision, the 
additional VA records are duplicative of evidence already of 
record and do not have a bearing on the claims and a remand 
for initial consideration of the evidence by the RO is not 
warranted.  38 C.F.R. § 20.1304(c). 

In a rating decision in June 2005, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities as secondary to diabetes mellitus and the 
claims are no longer in appellate status. 

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claims of service connection for peripheral neuropathy of 
the upper extremities as secondary to diabetes mellitus and 
service connection for prostate cancer are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT


1. In a rating decision in January 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for heart disease, coronary atherosclerosis and 
hypertension, to include as secondary to service-connected 
diabetes mellitus; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination. 

2. The additional evidence presented since the rating 
decision in January 2002 by the RO is either cumulative or 
redundant of evidence previously considered, or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

3. A kidney condition is not currently shown.

4. Hyperlipidemia is a laboratory finding and not a 
disability. 

5. Diabetes mellitus requires insulin and a restricted diet, 
but not the regulation of activities.

CONCLUSIONS OF LAW

1. The rating decision in January 2002 by the RO, denying the 
application to reopen the claim of service connection for 
heart disease, coronary atherosclerosis and hypertension, to 
include as secondary to service-connected diabetes mellitus, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2006).

2. New and material evidence has not been presented to reopen 
the claim of service connection for heart disease, coronary 
atherosclerosis and hypertension, to include as secondary to 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3. A kidney condition was not incurred in or aggravated by 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006)

4. Hyperlipidemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5. The criteria for a disability rating higher than 20 
percent for diabetes mellitus with cataract and diabetic 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004 and March 2006.  The veteran was 
notified that new and material was needed to reopen the claim 
of service connection for heart disease, that is, evidence 
not previously considered that raised a reasonable 
possibility of substantiating the claim.  The notice included 
the type of evidence needed to substantiate the underlying 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was notified of the evidence needed to 
substantiate the claims for service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  

The veteran was notified of the evidence needed to 
substantiate the claim for increase, namely, evidence of an 
increase in disability.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims. The notices included the 
general provisions for rating a disability and for the 
effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice about the general 
provisions for rating a disability came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  This procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and address the claims at a hearing.  
Also, claims were readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in April 2006.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  On the application to 
reopen, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  38 
C.F.R. § 3.159(c)(4)(iii).  On the claims of service 
connection for a kidney condition and hyperlipidemia, the 
evidence of record is sufficient to decide the claims.  On 
the claim for increase, the veteran was afforded a VA 
examination in April 2005.  

As the veteran has not identified any additionally evidence 
pertinent to these claims, not already of record, and as 
there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim
The Rating Decision of January 2002 and Evidence Previously 
Considered 

In a rating decision in January 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for heart disease, coronary atherosclerosis and 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  The RO denied the application because the 
evidence was not and material as there was no evidence of the 
disability during service or for many years after service and 
heart disease was unrelated to diabetes mellitus. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination and the rating decision became 
final based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104. 

The evidence of record and considered by the RO at the time 
of the rating decision in January 2002 is summarized as 
follows.  

The service medical records contain no complaint, finding, or 
history of heart disease to include coronary atherosclerosis 
and hypertension.  

After service, VA and private medical records disclose that 
hypertension was first documented in February 1985, chest 
pain was first documented in July 1986, coronary artery 
disease and angina pectoris were documented in August 1987.  
In September 1989, the veteran was admitted for evaluation of 
chest pain.  History included angina and hypertension and the 
pertinent findings were coronary vasospasms and borderline 
hypertension.  On evaluation of continued chest pain in 
January 1990, the diagnosis was fibrous webbing of the left 
anterior descending artery with coronary artery bridging by 
catheterization.  In April 2000, catheterization revealed 
multivessel coronary artery disease.  In May 2001, the 
impression was diabetes mellitus. 

Application to Reopen 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 

As the veteran's current application to reopen the claim was 
received in April 2004, the regulatory definition of "new 
and material evidence" currently in effect applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence 

The additional evidence consists of VA records from 2003 to 
2006, and a report of a VA examination in August 2004, and 
statements and testimony by the veteran. 

The VA records from 2003 to 2006, showing that the veteran's 
ongoing health problems included heart disease, coronary 
atherosclerosis, that is, coronary artery disease, and 
hypertension, is cumulative evidence because it supports a 
fact already established and previously considered by the RO, 
namely, evidence of a heart disease, initially documented 
after service.  And cumulative evidence is not new and 
material evidence under the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

On VA examination in August 2004, the VA examiner stated that 
the veteran's heart disease, coronary artery disease and 
hypertension, preceded diabetes mellitus and were not 
secondary to diabetes mellitus.  As this evidence opposes, 
rather than supports, it does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156. 

Regarding the veteran's statements and testimony, to the 
extent that the veteran associates heart disease to service, 
including the service-connected diabetes mellitus, once the 
veteran goes beyond the description of the symptoms or 
features of heart disease to expressing an opinion that 
involves a question of a medical diagnosis or medical 
causation, competent medical evidence is required to 
substantiate the claim because the question of a medical 
diagnosis or of medical causation of heart disease involves 
medical knowledge of accepted medical principles pertaining 
to the history, manifestation, clinical course, and character 
of heart disease, which is beyond the competency of a 
layperson because such is not capable of lay observation.  
For these reasons, the Board rejects the veteran's statements 
and testimony as new and material evidence on the question of 
medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of either the onset of heart disease during 
service, or a nexus between heart disease, first documented 
after service, and service, or of nonservice-connected heart 
disease secondary to service-connected diabetes mellitus, 
that is, either caused by or aggravated by service-connected 
diabetes mellitus, the evidence is not new and material and 
the claim is not reopened.

II. Claims for Service Connection

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 



Factual Background

The service medical records contain no complaint, finding, 
history, or treatment of a kidney condition or of 
hyperlipidemia.  

After service, VA records show that in November 1990 history 
included renal stones and hyperlipidemia was diagnosed.  In 
May 2001, the impression was diabetes mellitus.  In November 
2001, an ultrasound revealed enlarged kidneys, but no kidney 
stones or tumor.  

On VA examination in August 2004, the examiner found no 
evidence of renal insufficiency.  The examiner reported that 
hyperlipidemia preceded the onset of diabetes mellitus and 
that hyperlipidemia was not secondary to the diabetes 
mellitus.  

In November 2006, the veteran testified that he had enlarged 
kidneys, that he was being treated for hyperlipidemia, and 
that the kidney condition and hyperlipidemia were diagnosed 
after diabetes mellitus and secondary to the service-
connected diabetes mellitus.  

Kidney Condition

On the basis of the service medical records, a kidney 
condition was not affirmatively shown to have been present 
coincident with service.  After service, both VA and private 
medical records, covering the period from 1972 to 2006, 
contain a history of kidney stones, which was noted in 1990, 
and enlarged kidneys by ultrasound in 2001 without kidney 
stones or tumor.  On VA examination in August 2004, the 
examiner found no evidence of renal insufficiency. 

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, the diagnosis of a kidney condition is not 
capable of lay observation.  See Jandreau v. Nicholson, 
No. 07-7092, 2007 WL 1892301 (Fed. Cir. July 3, 2007).  

Where as here, the determinative issue involves a medical 
diagnosis that a lay person is not competent to make, 
competent medical evidence is required to substantiate the 
claim.  As for the history of kidney stones noted in 1990, a 
history recorded by a medical professional, unenhanced by any 
additional medical comment, is not competent medical evidence 
to substantiate the claim.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  As for enlarged kidneys by ultrasound, the 
VA examiner found no evidence of renal insufficiency and 
there was no diagnosis of a kidney disease, including kidney 
stones.  

After a review of the record, there is no medical evidence of 
a current kidney disability.  In the absence of proof of a 
current disability, there can be no valid claim for service 
connection, including secondary service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its finding about a question involving a medical 
diagnosis that lay evidence can not establish and as there is 
no favorable medical evidence of a current kidney disability, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the- doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Hyperlipidemia

Hyperlipidemia is a general term for elevated concentrations 
of any of the lipids in plasma.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 795 (28th ed. 1994). 

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  Hyperlipidemia 
is a laboratory finding and is considered a risk factor for 
certain diseases, but it is not a disability in and of itself 
for which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (The diagnosis of 
hyperlipidemia is a laboratory result and is not a disability 
for the purposes of VA disability compensation.).

As for the veteran's testimony that hyperlipidemia is 
secondary to the service-connected diabetes mellitus, as the 
testimony involves a question of medical causation, competent 
medical evidence is required to substantiate the claim 
because a question of medical causation involves medical 
knowledge of accepted medical principles pertaining to the 
history, manifestation, clinical course, and character of 
diabetes mellitus, which is beyond the competency of a 
layperson because such is not capable of lay observation.  As 
the veteran as a layperson is not competent to offer an 
opinion on medical causation, his testimony does not 
constitute favorable evidence to substantiate the claim of 
secondary service connection.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding about a question involving a medical 
diagnosis or medical causation that lay evidence can not 
establish and as there is no favorable medical evidence to 
support the claim, the preponderance of the evidence is 
against the claim, and the benefit-of-the- doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Diabetes Mellitus with Cataract and Diabetic Retinopathy

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diabetes mellitus is rated as 20 percent disabling under 
Diagnostic Code (DC) 7913.  Under DC 7913, the criteria for 
the next higher rating, 40 percent, are insulin, a restricted 
diet, and regulation of activities.  

VA records disclose that in March 2004 the veteran was 
hospitalized for three days for hyperglycemia and 
tachycardia.  During the hospitalization he was put on a 
restricted diet and his activities were restricted to that 
which he could tolerate. 

On VA examination in August 2004, it was noted that the 
veteran was on insulin.  On VA eye examination August 2004, 
visual acuity in the right eye, related to diabetes mellitus, 
was 20/40 and visual acuity in the left eye was 20/20.  

On VA examination in April 2005, the veteran stated that he 
lost 100 pounds in 2004, that he saw his doctor every three 
months, that he watched his diet, and that  and he exercised.  
The impression was diabetes mellitus, currently well-
controlled.  

In November 2006, the veteran testified that as a result of 
the service-connected diabetes he was under dietary 
restrictions and he had physical limitations.  

The record shows that the veteran is on insulin and a 
restricted diet to control diabetes, but the regulation of 
his physical activities due to diabetes has not been imposed.  
In the absence of evidence of the regulation of physical 
activities due to diabetes, the criteria for the next higher 
rating under Diagnostic Code 7913 have not been met.

As for the complication of diabetic retinopathy, visual 
acuity in the right eye is 20/40 and 20/20 in the left eye, 
which do not meet the criteria for a separate rating under 
Diagnostic Code 6079 for impairment of visual acuity. 

As the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
heart disease, coronary atherosclerosis and hypertension, to 
include as secondary to service-connected diabetes mellitus 
is denied.

Service connection for a kidney condition is denied.

Service connection for hyperlipidemia is denied.

A rating higher than 20 percent for diabetes mellitus with 
cataract and diabetic retinopathy is denied.

REMAND

The veteran claims service connection for peripheral 
neuropathy of the upper extremities as secondary to diabetes 
mellitus.  VA records, dated in April 2005, show that the 
veteran complained of paresthesias, a burning sensation and 
tingling in the hands and feet.  A VA medical examination is 
needed to determine whether the veteran currently has 
peripheral neuropathy of the right and left upper 
extremities, and if so, whether these are the result of the 
diabetes mellitus. 

The veteran is also claiming service connection for prostate 
cancer, which he contends is the result of his service in 
Vietnam and exposure to Agent Orange.  

In November 2006, the veteran testified that he was awaiting 
the results of a biopsy to determine whether he had prostate 
cancer and that he was to be seen at the Charleston VA 
Medical Center in January 2007.  The records pertaining to a 
prostate condition are not in the file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the Charleston 
VA Medical Center since August 2006 to 
include any pathology report, pertaining 
to a prostate biopsy. 

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran has peripheral neuropathy of the 
upper extremities due to diabetes 
mellitus.  The claims folder should be 
made available to the examiner for 
review.

3. After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought on appeal 
remains denied, then furnished the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


